Citation Nr: 0013776	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-16 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for a low back 
condition.

3.  Entitlement to service connection for a right elbow 
condition.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to August 
1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a low back condition, right elbow tendonitis, 
and hearing loss because those claims were found to be not 
well grounded.  The Board will also address the veteran's 
disagreement with a November 1999 rating decision that denied 
entitlement to service connection for tinnitus.

Three of these claims were previously before the Board and 
were the subject of a March 1999 remand that requested 
development of the evidence.  That development has been 
completed and those claims are again before the Board.

The veteran's claim of entitlement to service connection for 
tinnitus is addressed in the remand attached to this 
decision.


FINDINGS OF FACT

1.  There is no competent evidence that shows that the 
veteran currently has hearing loss disability or any low back 
disability.


2.  The evidence shows that the veteran is currently 
diagnosed with lateral epicondylitis of the right elbow, 
which is extremely like the "tendonitis" he had in service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for hearing loss disability is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (1999).

2.  The veteran's claim of entitlement to service connection 
for a low back condition is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

3.  Lateral epicondylitis of the right elbow was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for hearing loss 
disability and a low back condition.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable 

of substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had hearing loss or a low back 
condition during service; (2) whether he currently has 
hearing loss disability or a low back disability; and if so, 
(3) whether any current hearing loss disability or low back 
disability is etiologically related to his service, or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (1999).  Service connection may also be 
established 

for a chronic disease manifested to a compensable degree 
within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).  Other organic 
diseases of the nervous system are chronic diseases with a 
presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(1999).

A.  Hearing loss disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of hearing 
loss while on active duty.

A May 1996 VA audiology examination found pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
20
LEFT
10
15
15
20
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  
The examiner stated that hearing was within normal limits for 
VA rating guidelines.

At his November 1998 hearing, the veteran stated that he was 
a nuclear machinist's mate and worked in the engine room full 
time aboard a submarine.  He worked in double hearing 
protection areas.  Without protection, the noise level would 
hurt his 

ears.  He wore ear plugs and ear muffs.  The turbines had a 
high-pitched whine that could be heard even with the hearing 
protection.

An April 1999 VA audiology examination found pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
20
LEFT
20
10
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The examiner stated that the test results indicated hearing 
sensitivities within normal limits for all frequencies 
tested.

A September 1999 VA audiology examination found pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
15
LEFT
5
10
10
15
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.

The Board finds that the veteran's level of hearing loss does 
not currently constitute a disability pursuant to the VA 
regulatory guidelines.  The auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are all 
less than 26 decibels.  Speech recognition scores using the 
Maryland CNC Test are not less than 94 percent.  Therefore, 
the veteran's hearing loss does not constitute a disability 
for VA purposes.  38 C.F.R. § 3.385 (1999).


The Board notes that the May 1996 VA examination did find 
that the veteran's speech recognition score in his left ear 
to be 92 percent, and thus less than 94 percent.  That 
examination did not diagnose any hearing loss and found the 
veteran's hearing to be within normal limits.  The Board 
requested clarification by remand for examination.  Two 
subsequent examinations found the veteran's speech 
recognition in both ears to be better than 94 percent.  The 
Board must consider the most recent evidence to determine 
whether hearing loss disability is currently present.  The 
most recent examinations, performed in April 1999 and 
September 1999, did not finding hearing loss disability.

As the veteran's hearing loss does not currently meet the 
regulatory criteria to be considered a disability, the 
veteran's claim fails to show the required elements of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

B.  A low back condition.

A review of the veteran's service medical records shows that 
in February 1995 the veteran complained of paraspinal low 
back pain.  He had undergone a right knee scope and 
meniscectomy in January 1995 and complained of low back pain 
at the area where the spinal tap was done for the surgery.  
He had no prior history of low back pain.  The veteran 
ambulated with an antalgic gait with no guarding.  Trunk 
range of motion was full with pain in the end of the ranges 
of flexion and extension.  There was point tenderness to the 
intraspinous space between L4 and L5.  Sensory examination 
was intact to light touch without complaints of decrease.  
Deep tendon reflexes were equal.  Straight leg raising was 
negative.  The examiner explained a training circuit and the 
veteran was able to demonstrate the exercises.  The examiner 
provided an assessment of same as above with good rehab 
potential.

A March 1995 service medical board report notes that the 
veteran's primary complaint was low back pain that he noted 
following a knee surgery.  The veteran stated that the 
discomfort was in the right low back region.  He had been 
treated with physical therapy and anti-inflammatory 
medications and had been in a limited 

duty status.  Physical examination was normal except for his 
knees and his back.  Examination of the back showed a lower 
extremity neurologic examination that was normal with 2+ 
symmetric reflexes in the knees and ankles.  Motor strength 
was 5/5 throughout the major muscle groups.  Radiographs of 
the lumbar spine were obtained and showed a normal lumbar 
spine.  The physician diagnosed mechanical low back pain.

An April 1995 private medical evaluation, completed while the 
veteran was on active duty, shows that the veteran complained 
of low back pain since a January 1995 knee surgery.  He 
reported having had a spinal block performed and since that 
time had complaints of low back pain more on the right.  He 
described the pain as an intermittent poking and stabbing 
sensation in his lower back.  Symptoms were worse with 
sitting, standing, bending, or twisting.  He described a 
general tightness in his lower back.  He had lumbar spine 
films in March 1995 which were normal.  He had a normal bone 
scan in March 1995.  The veteran was in physical therapy 
which consisted of an exercise bike, leg presses, and 
abdominal and back extensor strengthening exercises and 
modalities.  He reported no pain, numbness, or tingling in 
the buttocks or lower extremities.  There was no extremity 
weakness.  The veteran was taking Motrin.  Physical 
examination found the veteran in no acute distress.  The gait 
was without antalgia.  He could heel and toe walk without 
difficulty.  Lumbar spine range of motion was within normal 
limits for flexion, extension, side bending, and rotation.  
There was pain at the end of the range of flexion and 
extension.  There was no paralumbar muscle guarding or 
tenderness.  He had lumbar spinous process tenderness over 
L2-L4.  There was no tenderness over the iliac crest, sciatic 
notches, or sacroiliac joints.  Reflexes, muscle testing, and 
sensory testing were within normal limits.  Internal and 
external rotation of the hips, straight leg raising, and 
Patrick's/FABER's tests were all negative.  The examiner 
provided an impression that the findings of physical 
examination were unremarkable with the exception of lumbar 
spinous process tenderness at L2-L5.  The examiner did not 
have an explanation for the veteran's pain other than that of 
some scar tissue formation which may have come from the 
spinal block which he had for the knee surgery.


A May 1996 VA general medical examination report notes that 
the veteran complained of back pain since spinal anesthesia 
in 1995.  His back hurt when he sat or stood for a long time.  
Examination found tenderness in the disc space between L2-L3.  
There was no spasm or deformity.  Extension was to 40 
degrees, flexion was to 90 degrees, lateral flexion was to 40 
degrees, and rotation was to 40 degrees.  The examiner 
diagnosed "low back pain-strain."

The file contains the report of a March 1998 private CAT scan 
of the veteran's back.  At L3-L4, the examiner saw a diffuse 
central disc bulge but no significant spinal canal stenosis 
or foraminal stenosis.  The facet joints demonstrated some 
very minimal facet joint hypertrophy and very minimal 
ligamentum flavum hypertrophy.  At L4-L5, the examiner found 
extensive diffuse disc bulge but no significant central 
spinal canal stenosis or foraminal stenosis.  Facet joints 
were normal.  Ligamentum flavum were normal.  At L5-S1, there 
was also a discrete central disc bulge but no essential 
spinal canal stenosis or foraminal stenosis.  Facet joints 
were normal.  The examiner provided an impression of "no 
significant spinal canal stenosis or foraminal stenosis 
identified."

At his November 1998 hearing, the veteran stated that he had 
low back pain on the right at a single specific spot where it 
felt like someone was driving a needle into his back.  When 
he crossed his legs, his feet went numb very quickly.  Some 
days he had muscle spasms on waking.  He got back rubs from 
his wife and stood under hot water in the shower.  There was 
no radiating pain to the legs.  It felt like something was 
pulling or stretching his back.  It felt like there was a 
knot in his back.  Sitting for long times and standing in one 
spot for long times bothered him.  The veteran had no back 
injury in service.  He stated that the back pain had begun 
after the knee surgery. 

An April 1999 VA spine examination report notes that the 
veteran was complaining of low back pain following a spinal 
block for a knee surgery.  He graded the pain as 6/10 and 
stated it was made worse by standing and sitting for too 
long.  Working bent over would cause his legs to go numb.  He 
stated that his doctor said he had 

two bulging discs.  He stated his pain would become 9/10 and 
would last for two hours.  He treated it with stretching.  
Physical examination found no evidence of sensory deficit.  
Strength was 5/5 with no evidence of muscle atrophy.  Deep 
tendon reflexes were 3+ bilaterally in the ankles and knees.  
He had a negative straight leg raise bilaterally and a 
negative sciatic stretch test.  He walked without a limp.  He 
could toe and heel walk and squat easily three times to 130 
degrees without weakness, pain, or fatigue.  He had a normal 
posture and there was no lumbar spasm.  The range of motion 
was extension to 40 degrees, flexion to 90 degrees, lateral 
flexion to 40 degrees bilaterally, and rotation to 35 degrees 
bilaterally without evidence of pain in any range of motion.  
The examiner provided a medical opinion of a mild loss of 
function due to pain.  The examiner stated that there was no 
evidence of radicular signs on either side.  The examiner 
could not really relate the veteran's symptoms, especially 
without objective findings, to having had a spinal anesthesia 
in service.  The examiner stated that he could not make that 
relationship.  The X-rays of the lumbar spine were read as 
normal.  The examiner provided an impression of low back pain 
without objective findings.

The Board finds that the medical evidence of record does not 
show that the veteran has any current low back disability for 
which service connection may be granted.  The evidence of 
record shows that the veteran has complaints of back pain and 
point tenderness.  However, the most recent medical evidence 
of record does not show that the veteran has any low back 
disability, to include any such disability manifested by back 
pain and point tenderness.  While the May 1996 VA examination 
apparently may have found low back strain, the most recent 
examination did not find any objective findings suggesting a 
low back disability.  The most recent medical evidence shows 
complaints of pain with no objective findings.  Therefore, 
the Board finds that the evidence shows that any previous 
strain has apparently resolved and that the evidence does not 
show a current low back disability.

As there is no current diagnosis of a low back disability, 
the veteran's claim fails to show the required elements of a 
well grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).


C.  Conclusion.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of plausible claims of entitlement to service 
connection for hearing loss disability or a low back 
condition.  Since the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that these claims are well grounded, 
they must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the March 1995 statement of 
the case, the November 1997 supplemental statement of the 
case, the November 1999 supplemental statement of the case, 
and in the above discussion.


II.  Entitlement to service connection for a right elbow 
condition.

The veteran contends that a right elbow condition was 
incurred in service and that service connection therefor is 
warranted.  After a review of the record, the Board finds 
that the evidence supports the veteran's contentions, and his 
claim is granted.


Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (1999).

An April 1995 service medical record shows that the veteran 
complained of right elbow pain.  He had a history of tennis 
elbow.  He had been lifting weights.  There was a normal 
range of active motion with pain.  There was point tenderness 
of the triceps tendon.  There was a slight decrease of right 
arm strength when using the triceps secondary to pain.  The 
examiner diagnosed right triceps tendonitis.

A March 1996 private medical report notes that the veteran 
complained of right elbow pain since being a mechanic in the 
Navy.  He had been taking medication without improvement 
except for short term.  The examiner diagnosed a right 
lateral epicondyle which was tender to palpation.  He 
provided an assessment of right tennis elbow.

A private medical report for the period from March 1996 to 
June 1996 notes that the veteran had right elbow tendonitis 
for several years since the Navy and that the condition would 
not clear up.  The diagnosis was right lateral epicondylitis.

A May 1996 VA general medical examination found that the 
veteran had pain on the lateral side of the right elbow for 
some time.  He had two cortisone shots.  The examination 
found extension of 0 (zero) degrees, flexion of 145 degrees, 
pronation of 80 degrees, and supination of 85 degrees.  The 
examiner diagnosed lateral epicondylitis of the right elbow.

Private medical reports dated in June 1997 and July 1997 show 
diagnosis of and treatment and physical therapy for right 
tennis elbow.


At his November 1998 hearing, the veteran stated that he 
first experienced elbow tendonitis in service while aboard a 
submarine.  He took Motrin prescribed by a corpsman.  He had 
received cortisone shots after service.

An April 1999 VA joints examination noted that the veteran 
complained of right elbow tendonitis.  The right was his 
dominant side.  He had sustained no trauma but developed 
right elbow pain in 1991 and was diagnosed then with 
tendonitis and treated with cortisone shots.  He complained 
of pain all of the time which he graded as 4/5 and it was 
worse with repetitive movement.  He worked as a mechanic and 
had torsion movements against resistance.  At that time, the 
pain became 7-8/10 and lasted for about two days.  This 
occurred about once per month.  He treated with ice and rest 
and an unknown type of cream.  On examination, the strength 
about the hands, elbows, and shoulders was 5/5.  The range of 
motion of the elbow was unrestricted from 0 (zero) degrees of 
extension to 145 degrees of flexion, with 85 degrees of 
pronation and 80 degrees of supination.  The veteran was very 
tender distal to the lateral epicondyle.  X-rays of the elbow 
were normal.  The examiner diagnosed lateral epicondylitis of 
the right elbow, or so-called "tennis elbow."  The examiner 
stated that "this is extremely like the disease, 
'tendinitis' that he had in the navy."

The Board finds that the medical evidence of record shows a 
diagnosis of lateral epicondylitis of the right elbow, also 
known as tennis elbow.  Furthermore, the evidence shows a 
medical opinion that this condition is "extremely like the 
disease" the veteran had in the Navy.  The Board notes that 
a service medical record also showed a history of tennis 
elbow.  Therefore, resolving the benefit of the doubt in the 
favor of the veteran, the Board finds that lateral 
epicondylitis of the right elbow is shown to have been 
incurred in service.

Accordingly, the Board finds that lateral epicondylitis of 
the right elbow was incurred in service and service 
connection for lateral epicondylitis of the right elbow is 
granted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).



ORDER

The veteran's claim of entitlement to service connection for 
hearing loss disability is denied because it is not well 
grounded.

The veteran's claim of entitlement to service connection for 
a low back condition is denied because it is not well 
grounded.

Entitlement to service connection for lateral epicondylitis 
of the right elbow is granted.


REMAND


The veteran's claim of entitlement to service connection for 
tinnitus was denied by a November 1999 rating decision.  A 
February 2000 VA Form 646, Statement of Accredited 
Representative in Appealed Case, expresses disagreement with 
that rating decision.

The RO issued a November 1999 supplemental statement of the 
case which addressed the issue of entitlement to service 
connection for tinnitus.  However, that supplemental 
statement of the case improperly informed the veteran that he 
need only submit a substantive appeal in order to perfect his 
appeal.  At the time of the issuance of that November 1999 
supplemental statement of the case, the veteran had not filed 
a notice of disagreement.  As the veteran's representative 
has now filed a notice of disagreement, the veteran should be 
informed of the action necessary to perfect an appeal as to 
the issue of service connection for tinnitus.


Accordingly, this case is REMANDED for the following:

The RO should inform the veteran of the 
action necessary to perfect an appeal 
with regard to the issue of service 
connection for tinnitus.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to allow the veteran the 
opportunity to perfect an appeal.  No inference should be 
drawn regarding the final disposition of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 



